Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
In view of the appeal brief filed on 5/11/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KENDRA D CARTER/         Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                               


Claim Status
Currently claims 1, 3, 4, 6, 8-12 and 14-15 are pending for examination in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 6, 8-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ujhazy et al. (US 2006/0084877 A1) in view of Mohsenin (Obstructive Sleep Apnea: A New Preventive and Therapeutic Target for Stroke). 
Regarding claim 1, Ujhazy discloses:
A method of detection in a patient receiving a pressure support therapy, the method comprising: 
receiving data from one or more sensors (4f 4p) structured to gather data related to patient respiration while the patient is receiving pressure support therapy from an airflow generator (2) via a patient circuit (6, 8) [0037]; 
analyzing the data from the one or more sensors while pressure support therapy is provided to the patient ([0053] figure 10); 
determining by analyzing patient airflow (minute ventilation [0053]) and pressure waveforms ([0053]) (both shown in figure 10) that the analyzed data from the one or more sensors (4p 4f) is indicative of a patient experiencing respiratory changes by detecting at least one of acute respiratory failure, emergence/exacerbation of at least one of OSA [0053] (Ujhazy detects OSA and thus detects respiratory changes) and Cheyne-Stokes Respiration, neurogenic hyperventilation, reduced CO2 sensitivity, apneustic breathing, ataxic respiration, and intractable hiccups; and 
responsive to said determining, triggering at least one alarm [0093] and adjusting settings of the airflow generator [0056] [0060].
Although Ujhazy performs all the steps of the method, Ujhazy does not explicitly describe the correlation between stroke and OSA and thus does not explicitly disclose the method detecting a stroke, wherein emergence/exacerbation of OSA is indicative of a patient experiencing respiratory changes indicative of a stroke.
However, Mohsenin, in the analogous art of OSA and stroke analysis, describes that OSA increases the risk of stroke/stroke recurrence (page 812, column 2, lines 21-27; page 813, column 2, under “Effect of…” lines 6-15), OSA causes stroke (page 814, column 1, under “Effects of Early…”, lines 9-22) and that individuals who have had a stroke are more likely to have OSA (page 812, column 1, under “Prevalence of…”, lines 7-14), thus clearly linking emergence/exarcerbation of OSA to a respiratory change indicative of a stroke.
Thus Mohsenin provides a clear motivation to modify Ujhazy to detect a stroke by detecting emergence/exacerbation of OSA which is indicative of a patient experiencing respiratory changes indicative of a stroke. This provides the benefit of ensuring the patient receives appropriate treatment.

Regarding claim 3, Ujhazy further discloses wherein the one or more sensors (4f, 4p) comprise a pressure sensor and a flow sensor [0037].  

Regarding claim 6, Ujhazy further discloses wherein the adjusting settings of the airflow generator comprises adjusting settings of the airflow generator to provide mandatory life-sustaining ventilation of the patient [0056] [0060] (an increase in pressure is considered physiologically appropriate for a patient experiencing obstructive sleep apnea as set forth in [0056] [0060] of Ujhazy).  

Regarding claim 8, Ujhazy further discloses wherein the triggering at least one alarm comprises triggering an audible alarm [0093].  

Regarding claim 9, Ujhazy further discloses wherein the triggering at least one alarm comprises triggering a visual alarm [0093].  

Regarding claim 10, Ujhazy further discloses wherein the triggering at least one alarm comprises sending an automated message to at least one of a physician or a caregiver [0093].  

Regarding claim 11, Ujhazy further discloses wherein the triggering at least one alarm comprises alerting emergency services ([0093] interpreted as alerting a physician or caregiver).  

Regarding claim 12, Ujhazy discloses:
A pressure support device (figure 1) for providing pressure support therapy to a patient, the pressure support device comprising: 
an airflow generator (2) structured to generate pressure to provide pressure compensation to the patient via a patient circuit [0055]; 
one or more sensors (4f 4p) comprising a pressure sensor and a flow sensor [0037] structured to gather data related to effectiveness of the pressure compensation [0037]; and 
a processing unit (15) programmed to: 
receive data from the one or more sensors [0037]; 
analyze the data from the one or more sensors while pressure support therapy is provided to the patient ([0053] figure 10); -3-GRASHOW -- Appln. No.: 16/139,659 
determine by analyzing patient airflow (minute ventilation [0053]) and pressure waveforms ([0053]) (both shown in figure 10) that the analyzed data from the one or more sensors (4p 4f) is indicative of a patient experiencing respiratory changes (Ujhazy detects OSA and thus detects respiratory changes) by detecting at least one of acute respiratory failure, emergence/exacerbation of at least one of OSA [0053] and Cheyne-Stokes Respiration, neurogenic hyperventilation, reduced CO2 sensitivity, apneustic breathing, ataxic respiration, and intractable hiccups; and 
responsive to said determining, triggering at least one alarm [0093].  
Ujhazy does not explicitly describe the correlation between stroke and OSA and thus does not explicitly disclose wherein emergence/exacerbation of OSA is indicative of a patient experiencing respiratory changes indicative of a stroke.
However, Mohsenin, in the analogous art of OSA and stroke analysis, describes that OSA increases the risk of stroke/stroke recurrence (page 812, column 2, lines 21-27; page 813, column 2, under “Effect of…” lines 6-15), OSA causes stroke (page 814, column 1, under “Effects of Early…”, lines 9-22) and that individuals who have had a stroke are more likely to have OSA (page 812, column 1, under “Prevalence of…”, lines 7-14), thus clearly linking emergence/exarcerbation of OSA to a respiratory change indicative of a stroke.
Thus Mohsenin provides a clear motivation to modify Ujhazy to detect a stroke by detecting emergence/exacerbation of OSA which is indicative of a patient experiencing respiratory changes indicative of a stroke. This provides the benefit of ensuring the patient receives appropriate treatment.

Regarding claim 14, Ujhazy further discloses the device further comprising an audible indicator (a warning being an audible alarm [0093]) and wherein the processing unit is programmed to activate the audible indicator as the triggering of the at least one alarm responsive to said determining [0093].  

Regarding claim 15, Ujhazy further discloses the device further comprising a visual indicator (warning being a visual signal [0093]) and wherein the processing unit is programmed to activate the visual indicator as the triggering of the at least one alarm responsive to said determining [0093].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ujhazy et al. (US 2006/0084877 A1) in view of Mohsenin (Obstructive Sleep Apnea: A New Preventive and Therapeutic Target for Stroke) in view of Wright et al. (US 2002/0185130 A1).
Regarding claim 4, Ujhazy as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above but does not explicitly disclose, further comprising determining the patient is a high risk stroke patient prior to receiving data from the one or more sensors. Ujhazy does disclose identifying heart failure prior to treatment [0010].
	However, Wright teaches that it is known to identify a high risk stroke patient ([0003] someone that has already had a stroke) prior to treatment with a ventilator [0018] and thus would be prior to receiving data from the sensors. The examiner also notes that Mohsenin also discloses that OSA increases the risk of stroke recurrence (page 812, column 2, lines 21-27; page 813, column 2, under “Effect of…” lines 6-15).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ujhazy wherein the method includes determining the patient is a high risk stroke patient prior to receiving data from the one or more sensors as taught by Wright for the benefit of knowing the patient’s health conditions prior to treatment.

Response to Arguments
Applicant’s arguments, have been fully considered.  Upon further review, a new ground(s) of rejection is made in view of Mohsenin (Obstructive Sleep Apnea: A New Preventive and Therapeutic Target for Stroke). Applicant’s representative’s arguments revolve around the fact that the prior art of the ‘877 publication does not mention stroke. While the examiner notes that the ‘877 publication performs all of the steps required in the claim, there is no explicit correlation between OSA and stroke in the ‘877 publication and thus the prior art of Mohsenin is now relied upon to teach that emergence/exacerbation of OSA is a respiratory change indicative of a stroke. The examiner makes note that applicant’s “detection of a stroke” is not actually positively recited in the claims. Further, the disclosure [09] seems to define “detection of a stroke” as monitoring high risk stroke patients for possible strokes. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hedner (US 2008/0257349 A1) discloses sleep apnea is associated with stroke [0005], and that obstructive sleep apnea is a type of sleep apnea [0004].

McGinnis et al. (US 2010/0006098 A1) states that sleep apnea can induce and aggravate stroke [0003].

Alshaer et al. (US 2011/0092839 A1) Repetitive apneas and intermittent hypoxia may also elicit sympathetic nervous system activation, oxidative stress and elaboration of inflammatory mediators which may cause repetitive surges in blood pressure at night and increase the risk of developing daytime hypertension, atherosclerosis, heart failure, and stroke independently from other risks [0003].

Dax et al. (US 2012/0142647 A1) Normal breathing rhythm is disturbed by apnea events, resulting in hypoxia (and the associated oxidative stress) and eventually severe cardiovascular consequences (high blood pressure, stroke, heart attack). [0006]

Shantha (US 2012/0234332 A1) Obstructive sleep apnea causes high blood pressure, depression, irregular heartbeats , heart failure, coronary artery disease, and stroke. [0037]

Smith et al. (US 2016/0121072 A1) [0011] When the airway is completely blocked, oxygen levels drop while carbon monoxide levels rise. This causes a spike in blood pressure and heart rate as the body forces itself to breathe. This causes an estimated 50-70% of patients with sleep apnea to develop hypertension (high blood pressure), thus increasing the likelihood of a heart attack, stroke, Coronary Heart Disease, and Chronic Heart Failure (in rare cases). Approximately 40-60% of patients who have stokes are later found to have obstructive sleep apnea, proving the severity of the condition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785